ORDER
This appeal arises from the judgment dissolving the marriage of Randall E. Was-son (“Husband”) and Deanna Foster (‘Wife”). In his first point, Husband contends the trial court abused its discretion in awarding Wife monthly maintenance for seven years. Husband alleges there was not substantial evidence that Wife could not meet her reasonable needs or that Wife could not do so through appropriate employment and the trial court did not consider the cost of Husband paying maintenance when determining his ability to meet his reasonable needs.
*823In his second point, Husband argues the trial court abused its discretion when it ordered Husband to pay half of Wife’s attorney fees. He argues his monthly income falls short of his monthly expenses and Wife presented no evidence of his misconduct that caused her to incur additional attorney fees.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).